Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Troy Oliver appeals from the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for reduction of sentence based on Amendment 782 to the Sentencing Guidelines. Application of Amendment 782 to Oliver does not have the effect of lowering his Guidelines sentence. Accordingly, he is not entitled to a sentence reduction under § 3582(c)(2). The district court thus did not reversibly err in denying Oliver’s motion, and we affirm its order. United States v. Oliver, No. 5:12-cr-00808-MBS-8 (D.S.C. July 1, *1262015). We dispense with’ oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.